Citation Nr: 0201776	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
subsistence allowance under Chapter 31, Title 38, United 
States Code in the amount of $1,614.37.

(The issues of entitlement to service connection for sleep 
apnea, bilateral knee disorder, and left ankle disability are 
the subject of a separate decision by the Board of Veterans' 
Appeals.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to August 
1995.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the VA Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
veteran's request for waiver of recovery of an overpayment of 
VA Chapter 31 vocational rehabilitation benefits in the 
amount of 1,614.37.  The veteran requested and was scheduled 
to appear before a Member of the Board at a hearing at the RO 
in September 2001; however, the veteran failed to report.


FINDINGS OF FACT

1.  In August 1997, it was shown that the veteran enrolled in 
four classes in the Upward Bound program at University of 
Southwest Louisiana for the period from September 2, 1997 to 
December 13, 1997.  

2.  In September 1997, the veteran was paid Chapter 31 
vocational rehabilitation subsistence allowance for 3/4 time 
attendance during the period from September 2, 1997 to 
December 13, 1997.

3.  In January 1998, the University of Southwest Louisiana 
notified the RO that the veteran dropped one class on 
September 1, 1997, did not attend the Science class, and 
withdrew from the English class on September 11.  This action 
created an overpayment of $1614.37 for the period from 
September 2, 1997 to December 13, 1997.

5.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

6.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.
CONCLUSION OF LAW

There was no fraud, misrepresentation or bad faith in the 
creation of the overpayment but recovery of the overpayment 
of Chapter 31 vocational rehabilitation benefits, calculated 
in the amount of $1,614.37, would not be against equity and 
good conscience; therefore, recovery of the overpayment is 
not waived. 38 U.S.C.A. §§ 5100 et. seq., 5302(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded VA Chapter 31 vocational 
rehabilitation benefits in August 1997 for school attendance 
in Louisiana.  A VA form 28-1905, enrollment certification 
for University of Southwest Louisiana, received by VA in 
August 1997, shows that the veteran was enrolled for a total 
of 16 credits for the period from September 2, 1997 to 
December 13, 1997.  In September 1997, the veteran was 
awarded Chapter 31 vocational rehabilitation subsistence 
allowance for the period from September 1997 to December 
1997.  In January 1998, the school advised that the veteran 
dropped a computer class before classes started, never 
attended the Science class, and dropped the English class in 
mid September 1997.  In January 1998, the veteran was advised 
that his Chapter 31 vocational rehabilitation subsistence 
allowance had been retroactively terminated effective 
September 2, 1997.  This resulted in an overpayment of 
$1,614.37, of which he was advised in April 1998.  According 
to the claims folder, the veteran requested waiver in May 
1998.

In May 1998, the Committee denied the veteran's request based 
on a finding that there was no fraud, misrepresentation, or 
bad faith in the creation of the overpayment but that 
recovery of the overpayment would not be against equity and 
good conscience.  The Committee found that the veteran was at 
fault in the creation of the overpayment as he did not notify 
the VA in a timely manner of his withdrawal from classes and 
because he continued to accept checks through December 1997 
when he knew he was not attending classes.  The Board agrees 
with the Committee that the overpayment was not due to the 
veteran's fraud, misrepresentation or bad faith.  In a May 
1998 Financial Status Report, the veteran indicated that his 
total monthly income (including VA compensation) was $1600 
and that his total monthly expenses of $1505 including rent 
at $625, food at $350, utilities and heat at $110, and 
monthly installment contracts and debts at $420, exceeded his 
monthly income by $95.  The Board notes that the veteran 
received an increased evaluation for one of his service-
connected disabilities effective from August 1998, and thus, 
his income has increased.  Based on the record, the Board 
finds that payment of the debt would not result in undue 
financial hardship.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2001).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

At the outset, the Board notes that there is no evidence of 
record that the veteran informed the RO of his withdrawal 
from school; rather, his school notified the VA.
The Board finds that the veteran was at fault in the creation 
of the overpayment. The veteran received Chapter 31 
vocational rehabilitation benefits for classes that he did 
not attend.  Under the existing statutory and regulatory 
guidelines, the veteran received an overpayment of 
educational assistance benefits.  A review of all of the 
evidence of record shows that there was no fault on the part 
of VA in the creation of the overpayment.

The Board finds that recovery of the overpayment would not 
defeat the original purpose of the benefit by nullifying the 
objective for which it was intended.  The benefits were 
intended to allow the veteran to obtain an education which he 
did not do at the time that he was receiving those benefits.  
The failure of the Government to insist on its right to 
repayment of the debt would result in his unjust enrichment 
at the expense of the taxpayers because he will have received 
benefits without having attended the program of education.  
There is also no evidence that the veteran's reliance on VA 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation.

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  Here, his income exceeds 
reported expenses.  In light of the foregoing, the Board is 
unable to conclude that there is financial hardship in this 
case.  Based on these considerations, the Board concludes 
that a waiver of the recovery of the overpayment of the 
Chapter 31 vocational rehabilitation assistance is not 
warranted.


ORDER

Waiver of recovery of an overpayment of Chapter 31 vocational 
rehabilitation subsistence allowance in the amount of 
$1,614.37 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

